

EXHIBIT 10.36


EXECUTIVE EMPLOYMENT AGREEMENT
 
BETWEEN:


GRAN TIERRA ENERGY INC., a Company governed by the laws of the Province of
Alberta
 
(the “Company”)
 
- and -
 
Martin Eden, an individual ordinarily resident in the City of Calgary in the
Province of Alberta
 
(the “Executive”)
 
(collectively referred to as the “Parties”)
 
RECITALS:
 
A.
The Executive has specialized knowledge and valuable skills and experience which
are critical to the management of the business and to the success of the
business.

 
B.
The Company wishes to secure the services of the Executive and to ensure that
the Executive remains Chief Financial Officer of the business.

 
THEREFORE, the Parties agree as follows:
 
ARTICLE 1
DUTIES AND RESPONSIBILITIES
 
1.1 Position
 
The Company confirms the appointment of the Executive to the position of Chief
Financial Officer. The Executive will undertake those duties and
responsibilities set out in Schedule “A” to this Agreement as well as those
duties reasonably assigned to the Executive by the Board (the “Board”). The
Executive will report to the President and Chief Executive Officer. The parties
agree that the relationship between the Company and the Executive created by
this Agreement is that of employer and employee.
 
1.2 Other Engagements
 
The Executive shall not engage in any other business, profession or occupation
which would conflict with the performance of his duties and responsibilities
under this Agreement, either directly or indirectly, including accepting
appointments to the boards of other companies without the prior written consent
of the Board.
 

 
 

--------------------------------------------------------------------------------

 

1.3 Reassignment
 
The Company shall not reassign the Executive to another position within the
Company itself, or to a position within a subsidiary, affiliated or related
corporate entity (“Member Company” or “Member Companies”) or alter the duties,
responsibilities, title, or reporting lines of the Executive or change the
location of the Executive’s employment unless the Executive agrees to such
reassignment or alteration.
 
1.4 Travel
 
The Executive shall be employed at the Company’s location in Calgary, Alberta.
The Executive shall be available for such business related travel as may be
required for the purposes of carrying out the Executive’s duties and
responsibilities. The Executive shall be entitled to business class tickets for
travel that exceeds six hours. The Executive will be entitled to choose suitable
accommodations when travelling on Company business.
 
ARTICLE 2
TERM OF EMPLOYMENT
 
This Agreement will commence as of the date hereof and will continue for an
initial term of three years (the “Term”) subject to Article 9. The Term may be
extended upon mutual written agreement of the parties.
 
ARTICLE 3
BASE SALARY
 
The Executive will be paid an annual salary in the amount of $225,000, subject
to applicable statutory deductions (the “Base Salary”). The Executive’s Base
Salary will be payable in accordance with Company practices and procedures as
they may exist from time to time. Base Salary will be reviewed and may be
increased on an annual basis by the Board, with input from the Executive.
 
ARTICLE 4
BONUS
 
4.1 Bonus Eligibility
 
The Executive shall be eligible to receive an annual bonus payment in addition
to Base Salary and other compensation for each year of the Executive’s
employment after 2006 (the “Bonus”) as determined by the Board from time to
time.
 
4.2 Bonus Payment
 
The Bonus shall be payable within sixty (60) days of the end of the fiscal year,
and will be based upon the Executive’s performance during the preceding year.
 

 
2

--------------------------------------------------------------------------------

 

ARTICLE 5
BENEFITS
 
The Executive shall be entitled to participate in and to receive all rights and
benefits under any life insurance, disability, medical, dental, health and
accident plans maintained by the Company for its employees and for its executive
officers specifically. The Company will continue to pay the Executive’s Base
Salary in the event the Executive becomes disabled until such time as the
Executive begins to receive long-term disability insurance benefits.
 
ARTICLE 6
VACATION
 
The Executive will be entitled to five weeks vacation per year. Payment of all
vacation pay will be at Base Salary. The Executive will arrange vacation time to
suit the essential business needs of the Company. Unused vacation entitlement
will be carried over into the following calendar year to a maximum entitlement
of eight weeks in any one year. On leaving the employment of the Company for
whatever reason, the Company will compensate the Executive for any accrued but
unused vacation entitlement based upon the Executive’s then current Base Salary.
 
ARTICLE 7
STOCK OPTIONS
 
7.1 Stock Options
 
The Company will provide the Executive with the right to participate in stock
option plans and/or incentive award plans approved by the board of directors of
the Company.
 
ARTICLE 8
PERQUISITES AND EXPENSES
 
The Company recognizes that the Executive will incur expenses in the performance
of the Executive’s duties. The Company shall reimburse the Executive for any
reasonable out of pocket expenses incurred in the course of employment.
 
ARTICLE 9
 
TERMINATION OF EMPLOYMENT
 
9.1 Termination Without Notice
 
This Agreement and the Executive’s employment with the Company may be
terminated, without the Company being obligated to provide the Executive with
advance notice of termination or pay in lieu of such notice, whether under
contract, statute, common law or otherwise, in the following circumstances:
 

 
(a)
Voluntary Resignation

 
In the event the Executive voluntarily resigns, except where the Executive
resigns for Good Reason as provided for in this Agreement, the Executive will
give a minimum of ninety (90) days’ advance written notice to the Company. The
Executive will not be entitled to receive any further compensation or benefits
whatsoever other than those which have accrued up to the Executive’s last day of
active service with the Company. The Company may, at its discretion, waive in
whole or in part such notice with payment in lieu to the Executive;
 

 
3

--------------------------------------------------------------------------------

 


 
(b)
Cause

 
In the event the Executive’s employment is terminated for Cause, the Executive
shall not be entitled to receive any further compensation or benefits whatsoever
other than those which have accrued up to the date of termination of employment.
For purposes of this Agreement “Cause” means any grounds at common law for which
an employer is entitled to dismiss an employee.
 
9.2 Termination by the Company without Cause
 

 
(a)
Separation Package

 
The Company may terminate the Executive’s employment without Cause at any time
prior to the expiry of the Term or upon the expiry of the Term by not agreeing
to extend the Term by providing the Executive with a Separation Package (the
“Separation Package”) equal to the greater of:
 

 
(i)
Total Cash Compensation for whatever period of time is remaining in the Term; or

 

 
(ii)
One years’ Total Cash Compensation.

 
“Total Cash Compensation” is defined as the annualized amount of Base Salary
plus Bonus Payment for the prior 12-month period.
 
The Separation Package shall be payable in a lump sum within thirty (30) days of
termination.
 
9.3 Termination by the Executive for Good Reason
 
Should the Executive terminate his employment for Good Reason, as hereinafter
defined, he shall receive the Separation Package set out in section 9.2(a) and
(b). Failure of the Executive to terminate his employment on the occurrence, of
any event which would constitute Good Reason shall not constitute waiver of his
right under this section 9.3. “Good Reason” is defined as the occurrence of any
of the following without the Executive’s express written consent:
 

 
(a)
an adverse change in the Executive’s position, titles, duties (including any
position or duties as a director of the Company) or responsibilities (including
new, additional or changed formal or informal reporting responsibilities) or any
failure to re-elect or re-appoint him to any such positions, titles, duties or
offices, except in connection with the termination of his employment for Cause;

 

 
4

--------------------------------------------------------------------------------

 


 
(b)
a reduction by the Company of the Executive’s Base Salary or any change in the
basis upon which the Executive’s annual compensation is determined or paid if
the change is or will be adverse to the Executive;

 

 
(c)
a sale to a person (which, for all purposes hereof, shall include, without
limitation, an individual, sole proprietorship, partnership, unincorporated
association, unincorporated syndicate, unincorporated organization, trust, body
corporate and a trustee, executor, administrator or other legal representative)
or group of persons not affiliated with the Company of all or substantially all
of the assets of the Company;

 

 
(d)
a change in control of the Company occurs in any manner whatsoever, including
without limitation as a result of a take-over bid, reorganization of capital,
share exchange, arrangement, merger, amalgamation or other combination of the
Company with any other entity, and for the purposes of this Agreement “control”
means a relationship between persons wherein one person (or group of persons
acting jointly and in concert) has the ability to manage the affairs of, or to
significantly affect the management decisions of, another person, including
without limitation the beneficial ownership, directly or indirectly through one
or more persons, of voting securities or securities convertible into or
exchangeable for voting securities which are sufficient to determine the
material business decisions of a person;

 

 
(e)
any breach by the Company of any provision of this Agreement.

 
ARTICLE 10
DIRECTORS/OFFICERS LIABILITY
 
10.1 Indemnity
 

 
(a)
Subject to the provisions of the Business Companys Act (Alberta), the Company
agrees to indemnify and save the Executive harmless from and against all costs,
charges and expenses, including an amount paid to settle an action or satisfy a
judgment, reasonably incurred by him in respect of any civil, criminal or
administrative action or proceeding to which the Executive is made a party by
reason of having been a director or officer of the Company, if

 

 
(i)
the Executive acted honestly and in good faith with a view to the best interests
of the Company; and

 

 
(ii)
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Executive had reasonable grounds for
believing that his conduct was lawful.

 

 
(b)
Subject to the provisions of the Business Companys Act (Alberta), the Company
agrees, with the approval of the court, to indemnify and save the Executive
harmless from and against all costs, charges and expenses reasonably incurred by
him in respect of an action by or on behalf of the Company to procure a judgment
in the Company’s favour to which the Executive is made a party by reason of
having been a director or officer of the Company, if:

 

 
5

--------------------------------------------------------------------------------

 


 
(i)
the Executive acted honestly and in good faith with a view to the best interests
of the Company; and

 

 
(ii)
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Executive had reasonable grounds for
believing that his conduct was lawful.

 
10.2 Insurance
 

 
(a)
The Company shall purchase and maintain, throughout the period during which the
Executive acts as a director or officer o£ the Company or a Member Company and
for a period of two years after the date that the Executive ceases to act as a
director or officer of the Company or a Member Company, directors’ and officers’
liability insurance for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, such that the
Executive’s insurance coverage is, at all times, at least equal to or better
than any insurance coverage the Company purchases and maintains for the benefit
of its then current directors and officers, from time to time.

 

 
(b)
If for any reason whatsoever, any directors’ and officers’ liability insurer
asserts that the Executive or the Executive’s heirs, executors, administrators
or other legal representatives are subject to a deductible under any existing or
future directors’ and officers’ liability insurance purchased and maintained by
the Company for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, the Company shall pay
the deductible for and on behalf of the Executive or the Executive’s heirs,
executors, administrators or other legal representatives, as the case may be.

 
10.3 Survival
 
The provisions of sections 10.1 and 10.2 of this Agreement shall survive the
termination of this Agreement or the employment of the Executive with the
Company and such provisions shall continue in full force and effect for the
benefit of the Executive.
 
ARTICLE 11
NON-COMPETITION AND CONFIDENTIALITY
 
11.1 Non-Competition
 
The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will be a
key employee of the Company and will occupy a position of high fiduciary trust
and confidence, pursuant to which he has developed and will develop and acquire
wide experience and knowledge with respect to all aspects of the services and
businesses carried on by the Company and its Member Companies and the manner in
which such businesses are conducted. It is the expressed intent and agreement of
the Executive and of the Company that such knowledge and experience shall be
used solely and exclusively in the furtherance of the business interests of the
Company and its Member Companies and not in any manner detrimental to them. The
Executive therefore agrees that so long as he is employed by the Company
pursuant to this Agreement he shall not engage in any practice or business in
competition with the business of the Company or any of its Member Companies.
 

 
6

--------------------------------------------------------------------------------

 

11.2 Confidentiality
 
The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities as outlined in this Agreement, he will be
a key employee of the Company and will become knowledgeable, aware and possessed
of all confidential and proprietary information, know-how, data, strategic
studies, techniques, knowledge and other confidential information of every kind
or character relating to or connected with the business or corporate affairs and
operations of the Company and its Member Companies and includes, without
limitation, geophysical studies and data, market data, engineering information,
shareholder data, client lists, compensation rates and methods and personnel
information (collectively “Confidential Information”) concerning the business of
the Company and its Member Companies. The Executive therefore agrees that,
except with the consent of the Board, he will not disclose such Confidential
Information to any unauthorized persons so long as he is employed by the Company
pursuant to this Agreement and for a period of 24 months thereafter; provided
that the foregoing shall not apply to any Confidential Information which is or
becomes known to the public or to the competitors of the Company or its Member
Companies other than by a breach of this Agreement.
 
11.3 Following Termination of Agreement
 
Subject to this provision and without otherwise restricting the fiduciary
obligations imposed upon, or otherwise applicable to the Executive as a result
of the Executive having been a senior officer and key employee of the Company,
the Executive shall not be prohibited from obtaining employment with or
otherwise forming or participating in a business competitive to the business of
the Company after termination of this Agreement and the Executive’s employment
with the Company.
 
ARTICLE 12
CHANGES TO AGREEMENT
 
Any modifications or amendments to this Agreement must be in writing and signed
by all Parties or else they shall have no force and effect.
 
ARTICLE 13
ENUREMENT
 
This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and assigns, including without limitation, the
Executive’s heirs, executors, administrators and personal representatives.
 

 
7

--------------------------------------------------------------------------------

 

ARTICLE 14
GOVERNING LAW
 
This Agreement shall be construed in accordance with the laws of the Province of
Alberta and the laws of Canada applicable therein.
 
ARTICLE 15
NOTICES
 
15.1 Notice to Executive
 
Any notice required or permitted to be given to the Executive shall be deemed to
have been received if delivered personally to the Executive or sent by courier
to the Executive’s home address last known to the Company.
 
15.2 Notice to Company
 
Any notice required or permitted to be given to the Company shall be deemed to
have been received if delivered personally to, sent by courier, or sent by
facsimile to:
 
Gran Tierra Energy Inc.
300, 611-10th Avenue S.W.
Calgary, Alberta, Canada, T2R 0B2
Fax: (403) 265-3242


ARTICLE 16
CURRENCY
 
All dollar amounts set forth or referred to in this Agreement refer to Canadian
currency.
 
ARTICLE 17
WITHHOLDING
 
All payments made by the Company to the Executive or for the benefit of the
Executive shall be less applicable withholdings and deductions.
 
ARTICLE 18
INDEPENDENT LEGAL ADVICE
 
The Executive acknowledges that the Executive has been advised to obtain
independent legal advice with respect to entering into this Agreement, that he
has obtained such independent legal advice or has expressly deemed not to seek
such advice, and that the Executive is entering into this Agreement with full
knowledge of the contents hereof, of the Executive’s own free will and with full
capacity and authority to do so.
 


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS OF WHICH the Parties have duly executed this Agreement this 1st day
of December, 2006.
 

 
GRAN TIERRA ENERGY INC.
         
By: /s/ Dana Coffield                                              
 
       Name: Dana Coffield
 
       Title:   President and CEO





SIGNED, SEALED & DELIVERED
In the presence of:
 
 
                      /s/ James Hart                     
                          Witness
 
 
 
 
                      /s/ Martin Eden                     
                         Martin Eden




 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Duties & Responsibilities
 
·
Management of financing, accounting, treasury, tax, risk management,
compliance/reporting and investor relations functions of Gran Tierra Energy Inc.
and its subsidiaries

 
·
Coordination of financial functions of operating subsidiaries

 
 
 

--------------------------------------------------------------------------------

 